Citation Nr: 0308817	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  98-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran's case was 
remanded for additional development in November 2000.  The 
case is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran had borderline intellectual functioning prior 
to service.

2.  The veteran's preexisting borderline intellectual 
functioning underwent a worsening during service beyond 
normal progression and is characterized by a diagnosis of 
dementia, not otherwise specified.  


CONCLUSION OF LAW

The veteran has dementia that is the result of disease 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 1153, 5107 (West. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from January 1973 to June 
1982.  The only service medical records available relate to a 
period from October 1979 to April 1982.  An entry dated in 
November 1980 noted that the veteran was diagnosed with adult 
situational adjustment reaction with reactive depression.  
The veteran was prescribed Valium and told to return to the 
clinic as needed.  A Report of Mental Status Evaluation was 
included as part of the veteran's February 1982 separation 
examination.  The veteran was noted to have normal behavior, 
to be fully alert and oriented with unremarkable mood, clear 
thinking process and normal thought content.

Records from the National Personnel Records Center (NPRC) 
were received in October 1982.  The records included copies 
of several separation certificates for the veteran as well as 
correspondence pertaining to the veteran's administrative 
separation in June 1982.  The veteran was discharged due to 
unsuitability due to inaptitude.  Of note, there is no 
indication of the veteran ever having served in Vietnam.  The 
veteran's DA Form 2-1 did show that he was a patient at Fort 
Sam Houston, Texas, for approximately a month in August and 
September 1979.

The veteran submitted a claim for, inter alia, residuals of 
sunstroke and memory loss in September 1983.  He included 
copies of military personnel records that documented 
counseling provided to the veteran in 1980 regarding 
deficiencies in his performance of duties.  The records also 
included the recommendation for his administrative separation 
in 1982 for inaptitude.  The veteran was noted to be 
incapable of carrying out his job as a firefighter and was 
incapable of serving as a fire marshal.  

Records from Cumberland Mental Health and Mental Retardation 
Center reflected treatment for the veteran from June 1981 to 
June 1983.  A June 1981 report--for a period when the veteran 
was still on active duty--shows that the veteran sought 
treatment.  He was experiencing problems with his 
relationship with his girlfriend.  The veteran said that his 
current symptoms had begun eight months earlier.  He also 
gave a history of being hospitalized for emotional problems 
as a child.  The veteran was diagnosed with adjustment 
disorder with depressed mood and dependant personality 
disorder.  The veteran was admitted again, after service, in 
June 1983.  The veteran had married his girlfriend but was 
separated from her at the time of admission.  The veteran was 
diagnosed with adjustment disorder with mixed emotional 
features.  The veteran was originally diagnosed with mild 
mental retardation upon admission but this diagnosis was 
dropped at the time of discharge.

Treatment records from Southeastern Regional Mental Health 
Center documented treatment for the period from September 
1983 to December 1983.  The September 1983 intake report 
noted the veteran's administrative discharge in June 1982.  
The veteran had attempted to work after service but this 
lasted four months.  Attempts at attending school were 
unsuccessful as well.  The examiner reviewed a number of 
statements from the veteran's military records that described 
his past bad performance.  The intake report provided 
diagnoses of generalized anxiety disorder and dependant 
personality disorder.  The veteran underwent a psychological 
review and Minnesota Multiphasic Personality Inventory (MMPI) 
testing in October 1983.  The psychologist reported the 
results of the testing but not did not provide a diagnosis.  
A treatment entry from December 1983 reported that the 
veteran's school transcripts were received and revealed that 
the veteran was enrolled in the Educable Mentally Retarded 
Class during his elementary and high school years.  The 
veteran was noted to have been inconsistent in his attendance 
at clinic appointments.  The examiner reported that the 
veteran was preoccupied with his disability review.  Finally, 
there was a letter from C. M. Cooper, M.D., a staff 
psychiatrist, written to the veteran's state representative 
in December 1983.  Dr. Cooper recited the veteran's history 
and course of treatment at his facility.  He said that it was 
difficult to ascertain exactly what was the precipitating 
event for the veteran's problems.  Dr. Cooper noted that the 
veteran claimed to function at a high level until he 
experienced his unverified sunstroke in 1980.  Dr. Cooper 
could not verify that the veteran had suffered sunstroke.  It 
was his opinion that the veteran's psychiatric problems 
rendered him unemployable at the time; however, he was 
hesitant to say that the condition was permanent.  He hoped 
the veteran would improve with proper treatment.

Associated with the claims folder are VA treatment records 
and evaluation reports for the period from December 1982 to 
May 1984.  The veteran was seen in February 1983 for 
complaints about his nerves.  He had married in June 1982 and 
separated from his wife just days prior to be seen in 
February 1983.  A December 1983 entry provided a diagnosis of 
anxiety and depression.  A January 1984 intake report noted 
the veteran claimed that he could not make decisions and 
could not think as fast as before and that he needed to be 
supervised.  The veteran claimed to have served in Vietnam 
from December 1972 to July 1973 although there is no evidence 
of record to support that contention.  Especially since the 
veteran did not enlist until January 1973.  The preliminary 
psychiatric diagnoses were generalized anxiety disorder with 
depression, possible organic brain syndrome and dependent 
personality disorder.  A February 1984 psychological 
evaluation and testing report provided diagnoses of 
depressive reaction, rule out organic brain syndrome, and 
personality disorder, mixed with dependent and obsessive-
compulsive features.  A May 1984 psychological report noted 
the veteran's history in service and his psychiatric 
treatment after service.  Psychological testing showed an IQ 
of 62 which was interpreted to place the veteran in the 
mentally retarded range of intellectual functioning.  The 
psychologist said that the veteran was functionally 
illiterate.  The examiner reported that the testing results 
supported the hypothesis of severe cerebral dysfunction 
involving both hemispheres.  The reported diagnoses were 
dementia with depression (provisional), and personality 
disorder, mixed, with dependent and obsessive compulsive 
features.  The psychologist noted that verification was 
required for the veteran's claimed sunstroke.  

The veteran was afforded a VA psychiatric examination in 
January 1985.  The examiner cited extensively to the May 1984 
VA psychological evaluation.  The examiner noted that the 
veteran's insight and judgment were impaired as was his 
intellectual capacity.  The diagnosis was progressive 
dementia, etiology unknown.  The examiner also stated that 
the veteran was incompetent for VA purposes.  Finally, the 
examiner recommended that the veteran be referred to a VA 
facility for evaluation of his progressive dementia.

The RO notified the veteran's spouse of the proposed finding 
of incompetence for the veteran in March 1985.  The RO issued 
a rating decision in April 1985 with a formal finding of 
incompetence.  

A May 1985 VA aid and attendance examination report 
determined that the veteran had no disability other than he 
could not read and write well and was described as 
functionally illiterate.  The examiner provided a diagnosis 
of adjustment disorder with anxiety and depression, mixed.

Associated with the claims folder is a June 1985 statement 
from [redacted].  Mr. [redacted] said that he was the veteran's 
first sergeant from June 1981 to April 1982.  He noted that 
he had formally counseled the veteran on a number of 
occasions.  He also said that he had routine "fact finding" 
sessions with the veteran where he would ask him questions 
about what his duties were.  Mr. [redacted] noted that he talked to 
a superior about the veteran not being assigned jobs 
consistent with his military occupational specialty (MOS).  
The superior said that the veteran had been assigned to jobs 
within his MOS but was unable to perform the jobs.  Mr. [redacted] 
tried to get the veteran assigned to the base firehouse but 
was told that that was tried before and the firefighters were 
afraid the veteran would hurt himself or others.  Mr. [redacted] 
said that the veteran approached him several times and 
exhibited signs of being very upset and nervous.  He went so 
far as to arrange for the veteran to be evaluated at the base 
hospital and get treatment; however, this was unsuccessful.  
The veteran's behavior deteriorated and he reported late for 
work, had financial problems and became totally confused.  
Mr. [redacted] opined that he did not think the veteran was 
mentally capable of comprehending the consequences of his 
lack of discipline.  He thought the veteran should have been 
given a medical discharge.

Also submitted in June 1985 was a letter from J. S. Orme, 
Ph.D.  Dr. Orme said that he was a clinical psychologist who 
had evaluated the veteran during 1981 at Fort Bragg.  Dr. 
Orme said that he was providing his statement at the 
veteran's request.  Dr. Orme noted that the veteran's 
military records were unavailable but that the veteran was 
seen twice a week for treatment from May 1981 to May 1982.  
He evaluated the veteran in July 1981 in regard to his 
intellectual capabilities.  Dr. Orme said that the veteran's 
performance IQ was determined to be 84 and his full scale IQ 
81.  He said that those scores placed the veteran in the 
lower limits of the below average range of intellectual 
functioning.  He said that the veteran was recommended for 
retention in the Army with enrollment in remedial programs.  

The veteran was afforded a VA psychiatric examination in 
October 1985.  The examiner noted a history of the veteran 
having a severe deterioration in his intellectual capacity 
since 1980.  The examiner also noted that the veteran was 
diagnosed with progressive dementia in the past.  He also 
noted that IQ testing had shown a decline for the veteran, 
although the most recent testing showed an IQ of 62.  The 
examiner said that the veteran presented with a bizarre 
history of rapid intellectual deterioration over the past 
five years which had been documented by neuropsychiatric 
testing.  He also said that the testing results were unusual 
due to the inconsistencies between tests.  The examiner 
addressed the wide variance in the veteran's measured IQ over 
the last several years.  The examiner said that veteran 
currently had such significant intellectual deficits that it 
must be assumed that the previous diagnosis of personality 
disorder was possibly secondary to the gradual deterioration 
of his intellectual functioning.  The examiner said that 
another possibility, which could not be ruled out, was that 
the veteran had a severe personality disorder characterized 
by extremely regressive behavior which manifested as what 
appeared to be severe deficits in intellectual functioning.  
The examiner recommended a full neurological workup for the 
veteran.  He said that his current diagnosis for the veteran 
was dementia, pre-senile onset, etiology unknown.

A VA discharge summary for a period of hospitalization in 
December 1985 noted that the veteran was seen for a 
neurological workup.  The physician noted that a prior brain 
scan and electroencephalogram (EEG) were within normal limits 
and suggested either malingering or possible Ganser's 
syndrome or possibly retarded state.  He said it could not be 
determined if any of those possibilities were secondary to 
heat stroke, although it was felt to be unlikely.  A 
computerized tomography (CT) scan of the brain during this 
admission was negative.  The examiner said that there was no 
neurological diagnosis.  He provided a diagnosis of possible 
inadequate personality versus borderline mental retardation.  
He also provided a diagnosis of possible Ganser's syndrome.  
(The Board notes that Ganser's syndrome is defined as a 
psychotic-like condition, without the symptoms, and signs of 
a traditional psychosis, occurring typically in prisoners who 
feign insanity.  STEDMAN'S MEDICAL DICTIONARY 1730 (26th Ed., 
1995).)

The veteran was an inpatient at the VA medical center (VAMC) 
in Fayetteville, North Carolina, several times in 1985.  A 
June 1985 summary noted that the veteran was evaluated by a 
psychologist, neurologist and a psychiatrist.  The summary 
said that no one was able to come up with a clear diagnosis, 
not to mention a treatment approach.  This was because there 
was no factual knowledge of the veteran's mental, as well as 
his physical, functioning prior to his alleged heat stroke.  
The summary also said that, if the veteran really suffered a 
heat stroke, there was no knowledge of the treatment received 
and of his recovery.  The Axis I diagnosis was adjustment 
disorder with anxiety and depression.  He was given an Axis 
III diagnosis of possible dementia, secondary to heat stroke.

A discharge summary for a period of hospitalization from 
October 1985 to November 1985 was also obtained.  The summary 
said that, verbally, the veteran's intelligence appeared to 
be normal.  The physician said that the veteran was competent 
to handle his own funds and could work as long as the work 
did not involve a lot of reading and writing.  He was given 
an Axis I diagnosis of adjustment disorder with mild 
depression.  His Axis II diagnosis was dependent personality 
disorder.  He was also described as functionally illiterate.

The veteran was hospitalized less than a week later in 
November 1985.  The summary was essentially unchanged from 
the prior period of hospitalization with the same 
recommendations and diagnoses.

Associated with the claims folder is a response from Womack 
Army Hospital, Ft. Bragg, North Carolina, dated in October 
1986.  The response indicated that no records were on file 
for the veteran and that they had been forwarded to the NPRC.  
A response from the NPRC, dated in October 1986, noted that 
there were no clinical records for the veteran at Womack Army 
Hospital for 1981-1982.

The veteran submitted copies of his service personnel records 
in October 1989.  Included was a certificate of military 
service reporting active duty from January 1973 to October 
1974.  The material also included performance reviews and 
correspondence related to the veteran's performance of duty 
from 1976 to 1978.  Of note is a letter, dated in June 1976, 
from the veteran's company commander.  The veteran was 
commended for his performance as part of a military exercise, 
specifically his image as a member of the crash rescue team 
and his excellent performance.  The letter went on to say 
that the veteran's high state of readiness reflected the 
quality of the veteran as a soldier.  A performance review 
from August 1977 noted the veteran's initial assignment to 
the crash rescue team.  The veteran was noted to perform all 
of his assigned duties in a military manner but did require 
supervision.  He was noted to need "much work" before being 
considered for promotion.  A November 1978 evaluation noted 
that the veteran performed his duties in a superior manner.  
His knowledge of his duties and dedication were described as 
a credit to his section and to his unit.  He was recommended 
for promotion to the next higher grade.  A second entry on 
that evaluation said that the veteran was a hard working 
soldier.  All tasks were speedily accomplished and the 
results were superior.  His knowledge of the job of crash 
rescue inspired confidence in the aviators and crewmembers 
assigned to the unit.  The evaluation noted that several 
aviators and crewmembers remarked that, if they were in a 
crash, they wanted the veteran to be on the rescue team.  

Additional records show that the veteran enlisted under a 
delayed enlistment program on January 4, 1973.  He then 
entered active duty on January 22, 1973.  The veteran was to 
be given training as a firefighter as his MOS.  The veteran 
reenlisted in October 1974 and served continuously on active 
duty until his discharge in June 1982.  What is noticeable is 
that the copy of the DA Form 2-1 submitted by the veteran 
contained several additional handwritten entries that were 
not contained on the DA Form 2-1 provided by the NPRC.  In 
particular, the veteran's copy reported that he completed 
private pilot training and had flown for an airline.  He also 
reported a degree from Jacksonville State University with 
attendance from 1969 to 1972.  Both the veteran's copy of the 
DA Form 2-1, and the NPRC copy, reported that he graduated 
from Jacksonville High School in 1972; however, the veteran's 
copy of the document was altered to make it appear that it 
was Jacksonville University.  Neither copy of the DA Form 2-1 
reported any service in Vietnam.  The veteran received 
firefighter training for eight weeks in 1973 and served in 
assignments in that regard at Ft. Rucker, Alabama, and in 
Germany until his final assignment at Ft. Bragg.  Finally, a 
copy of the veteran's personnel qualifications record portion 
of the DA Form 1, shows handwritten alterations to block 43 
regarding overseas area of preference for assignment to show 
Europe and Vietnam.  Also, block 42 was altered to reflect 
graduation from Jacksonville State University versus high 
school as reported on a copy of the form provided in October 
1982.  Finally, both forms show no combat tours in block 37.

The Board notes that the veteran reported only a high school 
education on a September 1982 application for VA education 
benefits.  

The veteran submitted a letter from a social worker at 
Cumberland Counseling Center in April 1993.  The social 
worker noted that the veteran had been seen on a regular 
basis at the center since March 1992.  The social worker 
reported three Axis I diagnoses of the veteran to include" 
organic mental disorder, not otherwise specified (NOS) 
(primary and principal), obsessive-compulsive disorder, and 
dysthymia, secondary, late onset.  The social worker said 
that the veteran suffered from mood and thought distortion 
with an unknown etiology.  There was a dulling of the 
intellect, speech impairment and marked reduction of the pre-
onset level of function.  He stated that, by definition, 
personality disorders and traits were enduring patterns and 
recognizable by adolescence or earlier.  He noted that the 
veteran had a very successful collegiate and military career 
and his mental illness did not show an early onset.  The 
social worker opined that some event, or series of events, in 
adulthood precipitated the veteran's current situation.

The veteran submitted a statement from T. Atwater, M.D., a 
psychiatrist in July 1993.  She said that she had been seeing 
the veteran since March 1992 for treatment of schizoaffective 
disorder.  She said that she believed the disorder began 
prior to the veteran's discharge from service.  She also 
stated that she did not believe the veteran was suffering 
from a personality disorder.  Treatment records were received 
from Dr. Atwater in November 1993.  A March 5, 1992, entry 
noted a history from the veteran of being in the military for 
16 years and having had a stroke in 1979.  She reported that 
the veteran was a meteorologist with a Ph.D., and taught 
meteorology.

Dr. Atwater provided another statement in September 1994 in 
response to the RO's request for her to provide a basis for 
her opinion that the veteran's schizoaffective disorder 
manifested itself in service.  She said that the veteran 
reported that his initial problems began in 1979 when he 
experienced excessive heat during a field exercise.  He was 
airlifted to Womack Army Hospital for initial treatment and 
then sent to Ft. Sam Houston for six months of psychiatric 
treatment.  

Counseling records from Ravenhill Counseling Center and 
Cumberland Counseling Center were received in August 1994.  
The records documented therapy provided from March 1992 to 
July 1994.  The records provided a history, as related by the 
veteran, of developing problems in service.  The records did 
not provide any basis for concluding that the veteran 
developed a psychiatric condition in service.

The veteran's congressional representative forwarded copies 
of service medical records for the veteran in September 1997.  
The records were initially received from the NPRC and 
document inpatient psychiatric treatment for the veteran at 
an Army hospital in Germany in August 1979.  The narrative 
summary noted that the veteran was admitted with a chief 
complaint of being agitated and incoherent.  The veteran 
reported that he had been stable until he proposed to his 
girlfriend three weeks earlier and she accepted.  He 
expressed concerns about the stability of a marriage with 
her.  The veteran told the examiner that he had flown fixed-
wing aircraft, to include 747's, and had a degree from 
Jacksonville State University with a major in political 
science and aviation.  The summary noted that the veteran 
thought his hospitalization was some sort of punishment for 
the lies he had told.  His unit reported adequate performance 
and the veteran expressed an interest to stay in the Army.  
He was discharged to duty.  His diagnosis was chronic 
schizophrenia, suspected, manifested by inappropriate 
behavior, inappropriate affect, and inappropriate perception 
of reality; minimal stress, routine peacetime military duty 
in Europe; undetermined predisposition, and minimal 
impairment at the present.

The veteran was afforded a VA psychiatric examination in 
November 1997.  The examiner noted that he had examined the 
veteran in October 1985.  At that time there was a history of 
rapid intellectual deterioration over five years with 
inconsistent test results and a diagnosis of dementia, pre-
senile onset, of unknown etiology.  There was also the 
possibility of severe personality disorders characterized by 
extremely regressive behavior manifested by severe deficits 
in intellectual functions.  The mental status examination 
showed the veteran to have no loosened associations or flight 
of ideas.  There were no delusions.  The veteran's recent and 
remote memory appeared to be good.  The veteran was able to 
provide a lot of dates very accurately.  The veteran's 
insight and judgment appeared to be marginal as was his 
intellectual capacity.  The examiner provided diagnoses of 
dysthymia and borderline personality disorder.  He said that 
the veteran did not show any signs of a schizophrenia 
illness.  He had been diagnosed as having various personality 
disorders and depression and dementia.  There was a notation 
in his chart that he had had emotional difficulties dating 
back to his childhood.  The examiner remarked that, because 
of the various diagnoses in the past and because of the 
veteran's apparent improvement over the past 12 years the 
veteran's status was not consistent with a progressive 
dementing process.  He noted that the veteran should have 
repeated psychological testing to ascertain the true nature 
and extent of his symptoms.

The veteran was afforded a VA psychological examination in 
January 1998.  The examiner noted that the examination was 
based on information from the veteran, psychological tests, a 
conversation with the veteran's social worker, and a copy of 
the veteran's November 1997 psychiatric examination.  The 
veteran gave a history that he joined the Army Reserve when 
he was 16 and served for approximately five years.  He said 
he was drafted into the regular Army in 1970 and served 
through 1982.  The veteran said that he attended classes at 
Jacksonville University at some time in the 1960's.  He said 
that he graduated with a degree in meteorology.  He said that 
he obtained a PhD from the University of Alabama while in 
service in the 1970's.  The veteran also said that he served 
in Vietnam for approximately two years beginning in 1970.  He 
said he was involved in combat operations.  The veteran also 
said that he attended Officer Candidate training in 1972.  He 
told the examiner that he suffered sunstroke in 1979.  The 
psychologist noted the medical history as related in the 
November 1997 VA psychiatric examination.  The examiner 
stated that the veteran experienced significant difficulty 
recalling specific events from his personal history as well 
as events related to his military and Vietnam service.  The 
examiner said that the veteran showed no evidence of 
agitation or arousal when probed regarding his most traumatic 
military memories.  He said that the veteran's intellectual 
functioning seemed below the average range.  The examiner 
said that the veteran's difficulty with remote memory 
suggested organic impairment.  There was no evidence of 
blatant psychosis.  The examiner stated that psychological 
testing suggested the presence of a borderline personality 
disorder as well as a probable mild to moderate organic 
condition of unknown origin.  

The examiner added that the veteran's interview behavior 
suggested a response set of possible confusion and 
confabulation of his personal history.  The veteran was 
unsure of his dates of service.  He also said that he served 
two combat tours in Vietnam but was unsure about what units 
he served with and about his base locations.  He could not 
describe his duties and could not recall being awarded any 
combat commendations.  He also said that he was a sergeant in 
Vietnam but was discharged from the military as a lieutenant 
colonel.  The examiner said that the veteran could not recall 
his high school graduation date but claimed to have earned 
both a bachelor's degree and a Ph.D., while in service.  The 
examiner said that the veteran's articulation, speech 
patterns, spelling and grammatical skills were at a level 
suggestive of significant deficits in intellectual 
functioning.  The examiner stated that the veteran's 
personality structure was difficult to assess, in part due to 
the marginally valid objective test scores as well as the 
lack of accurate personal history from the veteran, which 
might suggest pervasive dysfunctional behavioral patterns 
prior to service.  The veteran emphatically denied any 
history of treatment for a mental disorder prior to service.  
The veteran was provided Axis I diagnoses of dementia (NOS) 
(provisional), and dysthymic disorder.  He was also provided 
an Axis II diagnosis of borderline personality disorder, rule 
out borderline intellectual functioning.

The Board denied the veteran's claim for service connection 
for an acquired psychiatric disorder in November 1999.  The 
Board first determined that new and material evidence had 
been submitted to reopen the veteran's claim.  The Board 
denied the veteran's claim as there was no medical nexus 
evidence to link any currently diagnosed psychiatric 
disability to service.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2000, the veteran's representative and VA General Counsel 
filed a joint motion to vacate the Board's November 1999 
decision to the extent that it denied the veteran's claim as 
not well grounded.  By a July 2000 order, the Court vacated 
the Board's decision insofar as it denied service connection 
for an acquired psychiatric disorder and remanded the case to 
the Board for further action.  

The Board notes that one item of contention--whether the 
veteran had submitted a well-grounded claim--was removed with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA removed the requirement 
for a claimant to submit a well-grounded claim.  

The veteran was afforded a VA psychiatric examination in 
December 2001.  The examiner had examined the veteran in 1985 
and in 1997.  The examiner noted that the veteran claimed 
service in Vietnam from 1971 to 1973.  The examiner noted 
that a review of the veteran's records revealed a long 
history of bizarre reporting of many symptoms and historical 
facts which the records do not bear out.  The examiner noted 
that the veteran was not prescribed any medications to treat 
a psychosis, which would be mandatory in his opinion.  The 
examiner noted a prior reference to the veteran having had 
emotional problems as a child related to his parents 
abandoning him.  This was inconsistent with a later history 
provided by the veteran.  The examiner reported that the 
veteran endorsed every symptom imaginable when he was asked 
but did so in a relaxed manner.  The examiner provided an 
Axis I diagnosis of anxiety disorder, NOS.  He also provided 
an Axis II diagnosis of personality disorder, NOS, principal 
diagnosis.  The examiner opined that the veteran's 
personality disorder existed prior to service with evidence 
in the chart of it starting in childhood.  He said it was not 
a progression of a previously diagnosed disability but a 
correction of an error of a prior diagnosis.  He said that 
the current diagnosis was not attributable to military 
service.

The veteran was afforded a VA psychological examination in 
December 2001.  As background information the examiner said 
that the veteran reported a good childhood and excellent 
relationship with his parents.  He also said that he was 
excellent in academics in school.  The veteran again asserted 
that he obtained a Ph.D. in meteorology while in the service.  
The veteran gave a history of service in Vietnam, both as a 
helicopter door gunner and as a ground combatant when the 
helicopters could not fly.  The veteran gave a history of 
first developing psychiatric problems while stationed in 
Germany in 1976.  He also said that he was hospitalized once 
a month for three to four days at a time while at Ft. Bragg.  
The examiner recited a review of the veteran's SMRs and the 
treatment provided in service.  The examiner also cited to 
post-service records, specifically those from Cumberland 
County Mental Health, which contained a July 1981 entry where 
the veteran said that he was in a foster home from 17 months 
to 16 years old.  The examiner reviewed other private and VA 
records from 1982 to the present.  In regard to psychological 
testing the examiner noted that the veteran's responses on 
the Test of Memory Malingering (TOMM) suggested a tendency to 
exaggerate deficits in his ability to learn and retain 
information.  The results of the MMPI-II were felt to be 
invalid because of a marked tendency by the veteran toward 
exaggeration of psychopathology.  The examiner remarked that 
the veteran's responses on the MMPI-II were consistent rather 
than random or skewed in a variable style that would suggest 
confusion in a manner that patients with severe cognitive 
deficits might provide.  

The examiner concluded that the veteran's evaluation 
suggested a general tendency to exaggerate a psychopathology 
on all different measures and in interview, a tendency that 
was noted in the prior records.  The examiner said that the 
evidence of record suggested a troubled childhood with 
emotional disturbance as well as a developmental disability.  
The examiner stated that the veteran's severe degree of 
cognitive impairment portrayed on one of the tests and in the 
interview was not congruent with either his performance as 
documented in his military service records or with his 
presentation in the current evaluation.  The examiner noted 
that the 1993 assessment by Dr. Atwater appeared to be based 
on her taking the veteran's history at face value without 
corroborating testing or records.  The examiner said that he 
could not state with certainty that the veteran had not 
undergone a decrease in cognitive functioning since service, 
the degree of impairment reported by the veteran did not 
appear congruent with his presentation.  The examiner opined 
that the veteran's childhood developmental ability could 
account for the cognitive deficits seen during and after 
service.  The examiner stated that a review of the veteran's 
claim of post-traumatic stress disorder (PTSD) symptoms could 
not be documented.  He said this was so regardless of whether 
the veteran had actual combat service.  The examiner said 
that the records and presentation strongly suggest the 
likelihood of an anxiety disorder as well as a personality 
disorder involving dependent and histrionic features.  He 
said that the suggestion of a schizophrenic disorder, 
diagnosed during service, did not appear consistently borne 
out by most of the ensuing psychiatric records after service.  
The examiner said that he did not agree with the November 
1997 VA examination diagnosis of dementia but did agree with 
the diagnosis of borderline intellectual functioning, 
dysthymic disorder and personality disorder.  

The veteran was afforded a VA psychiatric examination in 
April 2003.  The examiners said that they had reviewed the 
veteran's claims folder as part of the examination.  The 
examiners recited a history from the veteran of serving in 
Vietnam where he received a Purple Heart Medal.  He also 
received firefighter training in service.  The veteran 
related a history of being drafted out of high school and 
then serving in Vietnam from 1971 to 1972.  He later entered 
the reserves to attend school.  He returned to active duty in 
1977.  The examiners noted that the veteran's records for the 
period between 1971 to 1973 could not be located.  The 
veteran reported being very nervous and that his thinking and 
memory had worsened over the years.  He said he was troubled 
by his memories from Vietnam.  He also said that he had a 
legal guardian and had been on Social Security Administration 
(SSA) disability since his discharge from service.  The 
veteran reported being hospitalized for psychiatric treatment 
in Germany.  He said he was transferred to Ft. Sam Houston 
and kept inpatient there for approximately three months.  
Finally he was afforded outpatient psychiatric treatment at 
Ft. Bragg until his discharge from service.  The veteran said 
that, prior to his hospitalization in Germany, he had slipped 
on some ice and hit his head.  He said he suffered from heat 
stroke at Ft. Bragg.  The veteran reported a good childhood.  
He said that he completed high school.  

The mental status examination was reported to show that the 
veteran had mild dysarthria and some word finding problems, 
otherwise he was coherent and relevant.  He was calm and 
cooperative.  The veteran was noted to become noticeably 
anxious at times and would wring his hands but this was 
associated with distressing topics.  There was no overt 
thought disorder.  His thinking was logical.  The veteran 
acknowledged that he had lost intellectual functioning over 
the years.  The examiners reported that the veteran scored a 
23 out of 30 on the mini mental status exam (MMSE).  The 
veteran was noted to look at his watch to determine the date.  
He was unable to spell the word "world" forwards and had 
difficulty reading and writing.  The examiners provided Axis 
I diagnoses of dementia, NOS, provisional PTSD, depressive 
disorder, NOS, and history of psychotic disorder NOS, likely 
related to one or more of the above.  No personality disorder 
was diagnosed on Axis II; however, the examiners said that 
the veteran likely had borderline intellectual function 
and/or learning disabilities.  The veteran was given a global 
assessment of functioning (GAF) score of 45.  In their 
summary, the examiners stated that the veteran had borderline 
intellectual functioning prior to entering the service.  His 
functioning and mental capacity significantly declined while 
he was in the service to the point that he was found to be 
incompetent not long after his discharge.  The examiners said 
that it was likely that, due to the veteran's mental 
limitations and the strain of active duty, he had a 
schizophrenic-like psychotic episode.  At the current time 
the veteran did not have the psychotic features or 
presentation of schizophrenia.  They said that the veteran 
reported and displayed PTSD-like symptoms but it was 
difficult to elicit all of the criteria.  The examiners said 
that the GAF score reflected the incapacity caused by the 
veteran's dementia.  The said that they speculated that the 
veteran had a genetic predisposition for developing dementia 
but other etiologies could not be ruled out, such as a closed 
head injury or sunstroke.  The examiners opined that it was 
at least as likely as not that the veteran's decline in 
intellect and cognitive functioning was hastened by his 
experiences in the military.  They noted that a diagnosis of 
dementia was made in a previous examination.  They said that 
they could appreciate the divergence of opinions of the 
previous examiners in the face of the complexities of this 
case.

II.  Analysis

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2002) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2002).  Only such conditions as are recorded in entrance 
examination reports are to be considered as "noted," and a 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a "notation" of 
such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); see also Vanerson v. West , 12 Vet. App. 254, 259 
(1999) (history of preservice existence of conditions 
recorded at the time of examination will be considered 
together with all other material evidence in determinations 
as to inception (citing 38 C.F.R. § 3.304(b)).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2002).  That presumption can be 
rebutted by clear and unmistakable evidence demonstrating 
that the increase in severity was due to the natural progress 
of the disorder.  38 C.F.R. § 3.306(b); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

The veteran's attorney submitted additional argument in 
support of the veteran's claim in October 2000.  The attorney 
argued that 38 U.S.C. § 105(a) created a presumption of 
service connection unless rebutted by clear and convincing 
evidence.  The attorney cited to an opinion from the U. S. 
Court of Appeals for the Federal Circuit, Forshey v. Gober, 
226 F.3d. 1299, 1302 (Fed. Cir. 2000), as authority for his 
contention.  A review of that opinion shows that the Federal 
Circuit did use the term "presumption of service 
connection" when referring to the provision in question.  
The issue in dispute was the level of evidence required to 
rebut the presumption that an injury or disease incurred in 
service was incurred in the line of duty.  The Federal 
Circuit concluded that clear and convincing evidence was the 
appropriate standard.  The Board notes that the referenced 
opinion was vacated by the Federal Circuit, see 239 F.3d 1224 
(Fed. Cir. 2001).  An en banc review was ordered.  A final 
decision was issued in 2002 that affirmed the original Court 
of Appeals of Veterans Affairs decision in 12 Vet. App. 71 
(1998).  See Forshey v. Principi, 284 F.3d 1355 (Fed. Cir. 
2002).  The subsequent Federal Circuit opinion determined 
that the court did not have jurisdiction to address the issue 
of what level of evidence was required to rebut a presumption 
incurrence in the line of duty.

Further analysis shows that the interpretation of 38 U.S.C. 
§ 105(a) urged by the veteran's counsel is incorrect.  The 
provision relates to a presumption that a disease or injury 
in service was incurred in the line of duty and not the 
result of a veteran's own willful misconduct.  The reach of 
the statute is limited to those considerations and not 
whether a later claimed disability was actually incurred in 
service or is related to service.  The provision does not 
serve to establish a rebuttable presumption that any claimed 
disease or injury in service is entitled to service 
connection because a claimant makes a claim for service 
connection despite the Federal Circuit's use of language 
regarding a "presumption of service connection."  Such an 
interpretation would mean that any claimant could submit a 
claim for anything that happened to them in service, or any 
disease or injury that was diagnosed in service, and evidence 
would have to be developed to disprove, or rebut a 
"presumption of service connection."  The Board is not 
aware of any legal authority, either by statute or case law, 
that would impart such an interpretation to 38 U.S.C. § 
105(a).  Rather, there is no change in the basic requirement 
that a claim for service connection for an injury or disease 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury, as 
cited above.

At the outset, the Board notes that the evidence of record 
establishes that the veteran enlisted in the delayed 
enlistment program on January 4, 1973.  He then entered onto 
active duty for a three-year enlistment on January 22, 1973.  
The records from the Army Discharge Review Board (DRB) 
clearly show active service from January 1973 to June 1982.  
The only overseas service was in Germany from October 1974 to 
August 1979.  The veteran's education level was noted to be 
high school graduate.  The veteran did not have any period of 
service prior to January 1973.  The veteran did not serve in 
Vietnam at any time.  He did not receive a Purple Heart 
Medal.  There is no objective evidence of him having attained 
a college degree, to include a PhD, or that he has a pilot's 
license.  This is also supported by the service personnel 
records received from the NPRC as opposed to the records with 
alterations that were submitted by the veteran.  

The veteran's SMRs are incomplete and cover a period from 
1979 to 1982.  Accordingly, the veteran is presumed to be of 
sound condition at the time of his entry in January 1973 as 
there is no indication of any type of mental impairment at 
the time of his initial enlistment and none was noted at the 
time of any subsequent reenlistment.  38 U.S.C.A. §§ 1111, 
1132.  However, a December 1983 treatment entry from 
Southeastern Mental Health Center noted the veteran's 
elementary and high school transcripts.  The veteran was 
enrolled in the Educable Mentally Retarded Class during his 
school years.  Records from the Cumberland County Mental 
Health Center reported a history from the veteran of being 
abandoned by his parents and possibly being hospitalized for 
emotional problems as a child.  The several private and VA 
psychiatric and psychological examination and evaluation 
reports have addressed the issue of the veteran's 
intellectual impairment.  The veteran has been noted to have 
intellectual impairment, to include diagnoses of dementia as 
a means of identifying the specific impairment, as well as 
diagnoses of personality disorder with symptoms such as to 
manifest themselves as an intellectual impairment.  The April 
2003 VA psychiatric examination report reviewed the evidence 
of record and concluded that the veteran had borderline 
intellectual functioning that existed prior to service.  The 
Board concludes that there is clear and unmistakable evidence 
that the veteran did have a functional intellectual 
impairment prior to service.  See Harris v. West, 203 F.3d 
1347 (Fed. Cir. 2000).  The opinions set out by several 
examiners, along with the history noted in the records 
described above, make it clear that an impairment in 
intellectual functioning existed prior to military service.

The question becomes whether the veteran's impairment was 
aggravated during service.  In that regard, the Board notes 
that the several performance evaluations of record for the 
veteran in 1977 and 1978 show a progressive increase in his 
performance level from his initial assignment to a crash crew 
in Germany.  The veteran eventually was lauded as a most 
knowledgeable individual and a valuable asset to the crew.  A 
June 1976 letter from his company commander commended the 
veteran for his military appearance and his knowledge.  In 
short, the records from that time period do not reflect any 
indication of impairment of the veteran's intellectual 
functioning.  He was performing in his MOS and noted to be 
doing at least an average, if not better, job. 

The veteran was hospitalized in August 1979 and diagnosed 
with chronic schizophrenia.  (The Board notes that records of 
this hospitalization did not come directly from the NPRC but 
from the veteran's congressional representative.  VA attempts 
to obtain all outstanding medical records from NPRC were 
negative; however, the congressional representative obtained 
the records from the NPRC.)  The precipitating event appeared 
to be the veteran's nervousness over becoming engaged to a 
German woman.  The veteran was eventually returned to duty.  
The veteran's DA Form 2-1 reflects that he was a patient at 
Ft. Sam Houston for approximately one month from August to 
September 1979 and then transferred to Ft. Bragg in October 
1979.  There is no objective information in the claims folder 
as to the nature of the veteran's inpatient status, although 
he claims he was treated for a psychiatric illness.  There is 
no indication in the available SMRs that the veteran had a 
physical condition that required inpatient treatment of any 
duration.  

The evidence of record documents a rapid and steep decline in 
the veteran's performance level following his reporting for 
duty at Ft. Bragg.  The numerous statements provided as part 
of the veteran's administrative separation package clearly 
show him to be an individual incapable of performing at his 
MOS, for whatever reason.  The statements indicated that the 
veteran appeared to be unable to remember things or incapable 
of carrying out routine functions or even making sure others 
were notified if he was going to be gone from his place of 
duty.  The post-service statement from the veteran's former 
first sergeant also documented repeated attempts to counsel 
the veteran and efforts to find a job he could perform, 
without success.  Further, Dr. Orme stated that the veteran 
received outpatient psychiatric therapy for a year, although 
no such records could be located at either Womack Army 
Hospital or the NPRC.  He also provided evidence of his own 
psychological evaluation of the veteran, to include testing 
of his intellectual functioning.  The veteran's full scale IQ 
score was 81.  He said this was representative of functioning 
in the lower limits of the below average range of 
intellectual abilities.  He did not say whether this 
represented any decline in the veteran's prior level of 
functioning.  

The veteran was also evaluated at the Cumberland County 
Mental Health Center in June and July 1981.  A speech 
impairment was noted but the veteran's intelligence was felt 
to be in the average range.  There was no mention of any 
functional intellectual impairment.  

In reviewing this evidence, it is speculative at best as to 
why the veteran's performance had such a dramatic downturn.  
He has alleged that he suffered either sunstroke or heat 
stroke that resulted in problems with his memory and ability 
to function but there is no service record to support that 
claim.  None of the many reports of record have pointed to a 
specific event.  In fact, several mental health professionals 
have stated that they could not say what the precipitating 
event was.  What the evidence does show is that there was a 
decrease in his functional ability, labeled by 
psychiatric/psychological professionals as a functional 
intellectual impairment beginning in approximately 1979-1980.  
Moreover, the April 2003 examiners stated that it was at 
least as likely as not that the stresses from the veteran's 
military service hastened the decline in his intellect and 
cognitive functioning.

The veteran received several diagnoses of dementia over the 
years.  The diagnosis was provided by psychologists, after 
administering a battery of tests, as well as by psychiatrists 
after evaluating the veteran and reviewing the several 
psychological reports.  Some psychologists have disputed that 
diagnosis as have other psychiatrists.  Some of the mental 
health professionals have opined that the veteran has a 
personality disorder that is responsible for his cognitive 
impairment, while others have queried whether it was a 
personality disorder that was the underlying problem or 
whether the veteran's diagnosis of a personality disorder was 
secondary to the veteran's gradual deterioration of 
intellectual functioning.  Finally, the April 2003 VA 
psychiatric examiners reviewed the record specifically for 
the purpose of establishing a diagnosis in light of the many 
diagnoses of records.  Those examiners noted that the case 
was complex and presented difficulties in determining a 
diagnosis.  However, it was felt that dementia, NOS, was the 
primary diagnosis in this case.  The examiners associated the 
veteran's decline in intellect and cognitive functioning with 
his dementia.  

In light of the evidence of record the Board must conclude 
that the veteran's preexisting intellectual impairment, 
characterized by a diagnosis of dementia, was aggravated 
during service.  As such, and resolving all reasonable doubt 
in favor of the veteran, entitlement to service connection 
for an acquired psychiatric disorder is warranted.   See 
38 U.S.C.A. §§ 1153, 5107(b); 38 C.F.R. § 3.102 (2001).  

As noted above, the standard for processing claims for VA 
benefits was changed, effective November 9, 2000, with the 
signing into law of the VCAA.  As the Board's decision 
constitutes a grant of the benefit sought on appeal, there is 
no further assistance or development required in this case.


ORDER

Service connection for an acquired psychiatric disorder, 
namely dementia, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

